Title: Joseph Milligan to Thomas Jefferson, 12 October 1814
From: Milligan, Joseph
To: Jefferson, Thomas


          Dear Sir

Georgetown
Oct 12th 1814
          By this days Stage I have sent you a
Box containing
          co7th & 8th Ornithology
          6 Jeffersons Manual
          1 Herodotus 4 vols
          1 Southeys Life of Nelson
          and
          Sundries for Mrs Randolph and Children
          The Box is sent to the care of William
F Gray Bookseller of Fredericksburg via
          With
RespectJoseph
Milligan
        